Chiee Justice HebNÁNdez
delivered the opinion of the court.
This is an appeal from an order of the District Court of *597San Jnan overruling a motion for a new trial in the above-entitled case.
Final judgment in said case was rendered by the District Court of San Juan on August 9, 1911, and an appeal taken therefrom by the defendant to this court was decided by our judgment of this same date affirming the judgment appealed from.
On August 22, 1911, the defendant notified the lower court and the plaintiff of his intention to ask for a new trial on the grounds of irregularity both in the proceedings of the court and in the pleadings of the adverse party, of the insufficiency of the evidence to support the judgment and of errors of law committed during the trial to which exceptions were taken by petitioner, announcing at the same time that the said motion for a new trial' would be accompanied by affidavits and would be based on the record of the case, the minutes of the court, a bill of exceptions and statement of the case.
The said motion was made on April 24,1912, and overruled by an order of the court on July 31 of the same year, from which order, as stated, the present appeal was taken.
The appeal, as stated by the appellant, is based on errors of law committed during the trial, to which exceptions were taken by the defendant, on errors of law in the judgment and on the ground that the evidence was not only insufficient to sustain the judgment but was such as to warrant a nonsuit, for which reason the complaint should have been dismissed with costs against the plaintiff.
The errors assigned in his brief by the appellant in support of his appeal are the same as those on which he based the former appeal taken by him from the judgment, as may be seen from a review of the record and briefs. The questions raised in both appeals are identical, and in the opinion already rendered affirming the judgment we have disposed of the same.
Under these circumstances said judgment is the law of *598tlie ease and therefore tlie order denying the motion for a new trial should be affirmed.

Affirmed.

Justices MacLeary, Wolf, del'Toro and Aldrey concurred.